El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los demandantes y apelados ejercitan dos cansas de acción. Una es la de reivindicación genérica del condo-minio de nna mitad en el valor de cierta finca urbana radi-*346cada en el pueblo de Vega Baja, y la segunda, que es base de la anterior, tiene por objeto que se declare inexistente la adjudicación que de dicha finca hizo el Márshal de la Corte Municipal de Yega Baja al demandado en el procedimiento que en cobro de dinero estableció la mercantil Sucesores de Sobrino & Compañía contra Héctor y Julio César Ro-dríguez y Providencia Rodríguez y Soler. ■
La acción reivindicatoría se funda substancialmente en el título que los demandantes alegan tener por mitad sobre el condominio en la indicada finca y en la posesión actual de la propiedad en poder del demandado Ramón Alonso. Y en relación con la inexistencia de la adjudicación del in-mueble, los demandantes alegan: que en febrero 9, 1914, ante la Corte Municipal de Yega Baja, la mercantil Suce-sores de Sobrino & Compañía promovió contra los deman-dados arriba mencionados una acción civil en cobro de la cantidad de $198.40; que en dicha acción no se expidió emplazamiento alguno para la citación de los demandados, pero compareció Quiteño Rodríguez diciéndose tutor de los menores Héctor y Julio César Rodríguez, sin que en reali-dad lo fuera, y a nombre de ellos se allanó a la demanda, siendo así que la Corte de Distrito de San Juan, ni otra al-guna, habían autorizado tal comparecencia y allanamiento; que la Corte Municipal de Vega Baja a virtud tan sólo del referido allanamiento, dictó sentencia en mayo 6, 1934, con-denando a los demandados al pago de la cantidad recla-mada en la demanda, y sus intereses legales; que expedida orden de ejecución de dicha sentencia al márshal de la corté municipal, este funcionario, sin trabar embargo sobre una finca rústica de 70 cuerdas que se describe, ni ejecutar otro acto de apoderamiento del mismo, fijó para junio 10, 1924, la venta en' pública subasta de la referida finca; que la subasta se anunció mediante edictos publicados en las edi-ciones de “La Democracia” correspondiente a los días 27 de mayo y 3 y 10 de junio de 1914, y celebrada la misma se adjudicó por precio de $525 al demandado Ramón Alonso, *347quien inmediatamente tomó posesión de la finca, la que aún continúa detentándola.
El demandado aceptó ciertos hechos, negó otros, y sus-tancialmente alegó en su defensa: que Quiterio Bodríguez era entonces el tutor legítimo de los menores demandantes, entonces demandados, cuyo cargo se discernió por la Corte de Distrito de San Juan prestando juramento y registrán-dose la tutela; que el tutor no necesitaba autorización de la corte para contestar la demanda contra los sujetos a tu-tela; que la comparecencia de dicho tutor tuvo por objeto consentir en que se dictase sentencia en la forma que esta-blecen los artículos 358 y siguientes del Código de Enjui-ciamiento Civil, lo cual hizo en ahorro de costas para los menores, toda vez que la obligación por la cual demanda-ban Sucesores de Sobrino & Compañía estaba legalmente reconocida en la escritura de particiones practicada entre los herederos de los cónyuges Miguel Bodríguez Sierra y Angelina Soler; que la sentencia por la Corte Municipal de Vega Baja se dictó también por confesión jurada de la otra demandada, mayor de edad, Providencia Bodríguez, que en la ejecución de dicha sentencia se llenaron todas las formalidades legales, aunque Sucesores de Sobrino & Com-pañía contestaron la demanda por haber sido incluidos como demandados a virtud de excepción previa que el otro de-mandado presentó a la demanda original. En realidad no eran una parte necesaria, ya que la demanda se funda esen-cialmente en vicios jurisdiccionales que prima facie hacen inexistentes los procedimientos y en su consecuencia nula la sentencia, así como las diligencias de subasta.
La corte inferior, que finalmente llegó a esta conclusión, dictó sentencia en favor de los demandantes reconociéndoles como dueños de una mitad pro indivisa de la finca que se describe en la demanda y condenando además al demandado a pagar a dichos demandantes la mitad del producido neto de los frutos, “o sea la suma de $75 anuales desde el 16 de *348junio de 1914 hasta .la completa entrega de sus participa-ciones. ’ ’
Para llegar a esta conclusión la corte dió como proba- ¡ dos los siguientes hechos: í
■ “Que el demandante Julio César 'Rodríguez y Soler, fué eman-eipado por resolución del Hon. Charles E. Foote, Juez de Distrito de San Juan, Distrito Primero, de 11 de febrero de 1925.
“Que Providencia Rodríguez y Soler, falleció en el pueblo de Quebradillas, el 5 de febrero de 1916, ab intestato, estando casada con José Gonzalo Lloverás y Terrón, y dejando como única descen-dencia un hijo habido en dicho matrimonio, que lo es Gilberto Llo-verás Rodríguez, que nació el 16 de agosto, 1912.
“Que con fecha 9 de diciembre de 1910, el Ilon. Pedro de Aldrey, J\iez de Distrito de San Juan, .Sec. la., discernió el cargo de tutor legítimo de los menores Providencia, Isabel, Héctor Miguel y Julio César Rodríguez y Soler, a favor de José Quiterio Rodríguez (Tu-tela No. 87).
“Que por escritura de fecha 30 de septiembre de 1912, ante el notario José G. Torres, se verificó la partición de bienes entre los herederos de Miguel Rodríguez Sierra, padre de dichos menores, en que compareció el tutor y reconoció, entre otras deudas, una a favor de Sucesores de Sobrino & Cía., por $198.48; cuya partición fué aprobada por la Corte de Distrito de San Juan, See. la., y por el Hon. Félix Córdova Dávila, el 6 de diciembre, 1912. En la escritura se hace constar que las hermanas Providencia y María Isabel entrega-rán, por las adjudicaciones que se les hace, a los hermanos Héctor y Julio César la suma de $300, y además aquéllas tomarán a su cargo el pago de deudas, y en la resolución de 6 de diciembre, 1912, se hace constar que la aprobación se hace sin perjuicio de la autoriza-ción judicial que debe promoverse para la inversión de la suma de $300 que por dicho documento se comprometen a satisfacer a los he-rederos menores de edad, sus coherederos.
“Que ante la Corte Municipal de Vega Baja, el día 9 de febrero de 1914, Sucesores de Sobrino y Compañía, como demandantes, pre-sentaron demanda contra la Sucesión de Miguel Rodríguez Sierra y Angelina Soler, compuesta de Providencia Rodríguez, mayor de edad, y casada con Gonzalo Lloverás; de Héctor y Julio César Ro-dríguez, menores de edad bajo la tutela de su tío José Quiterio Ro-dríguez, y de Isabel Rodríguez, que estuvo casada con Elíseo Fer-nández, y que habiendo muerto sin descendencia ni ascendencia, le *349sucedieron sus hermanos los otros demandantes y el cónyuge viudo Elíseo Fernández en cuanto a la cuota usufructuaria, y en cuya de-manda se alegó que por escritura de 30 de septiembre-, 1912, las her-manas Providencia e Isabel Rodríguez, menores emancipadas por matrimonio, y José Quiterio Rodríguez, como tutor de los menores Héctor y Julio César Rodríguez, verificaron la partición de los bie-nes quedados al fallecimiento de sus padres Miguel Rodríguez 'Sierra y Angelina Soler Hernández, y en ella reconocieron adeudar a la so-eiedad demandante la suma de $198.48 que se incluyeron como ba-jas del capital relicto, que no habían sido satisfechos y que por con-venio venía devengando el interés del 1% mensual, suplicando sen-tencia por la cantidad adeudada, intereses y costas. No consta en autos emplazamiento alguno a los demandados y sí una moción de citación por edictos del demandado Elíseo Fernández; un juramento de José Quiterio Rodríguez que dice que íué tutor nombrado para' la guarda de la menor Isabel Rodríguez y Soler, que había muerto hacía poco, estando casada con Elíseo Fernández, que se había au-sentado de la Isla; una orden de la Corte, disponiendo la citación por edictos del demandado Elíseo Fernández y una declaración ju-rada del administrador de ‘La Democracia’ sobre la publicación; un escrito de Providencia Rodríguez, por sí, aceptando los hechos de la demanda y consintiendo sentencia contra ella; otro escrito de José Quiterio Rodríguez, como tutor de los menores Héctor y Julio César Rodríguez y Soler, haciendo igual aceptación y consentimiento; sentencia dictada el 6 de mayo de 1914 a virtud de la no contesta-ción del demandado Elíseo Fernández y del allanamiento de los otros demandados, ordenando que la sucesión demandada pagara a la sociedad demandante la cantidad de $198.40, intereses legales y costas. Aparece, además, que en .23 de mayo de 1914, se libró man-damiento de ejecución de dicha sentencia, sin constar diligencia de embargo de bienes, pero sí un recorte impreso de periódico de un edicto anunciando la venta para el 16 de junio, 1914, de una finca rústica de 47 cuerdas en el. barrio Algarrobo, otra de 70 cuerdas en el barrio Pugnado Afuera y una finca urbana en la calle Tercera Avenida, todas radicadas en Yega Baja, siendo la última la que es objeto' de demanda y unida a dicho recorte una declaración jurada firmada por Carlos R. Aguiar de la cual consta que dicho edicto fue publicado en ‘La Democracia,’ periódico editado en San Juan, los días 27 de mayo, y 3 y 10 de junio, 1914. Y-consta también un acta de remate de los bienes que entonces se dicen embargados en la cual no figura la primera de las dos fincas rústicas deséritás en el *350edicto, y sí en primer lugar el No. 2 la rústica de 70 cuerdas objeto de esta demanda y en segundo lugar el No. 3 la urbana, apareciendo adjudicada la rústica al aquí demandado Don Ramón Alonso por la cantidad de $525.00 y. la urbana a Don Tomás Landrón por la can-tidad de $630.00 otorgándose escritura en 20 de junio de 1914 y bajo el número 54 ante el notario Don José G-. Torres, haciéndose constar dicha adjudicación. El márshal expresa en el diligenciado de la orden de ejecución, que no remató la finca rústica en el barrio Algarrobo, señalada con el No. 1 en el edicto, por haber recibido un mandamiento de injunction de la Corte de Distrito de San Juan, suspendiendo la subasta de la misma.
“Que por virtud de la venta judicial verificada por el márshal de la Corte Municipal de Vega Baja, el demandado Ramón Alonso entró en posesión del inmueble en 16 de junio de 1914 y percibe sus frutos, sin que haya dado desde entonces participación alguna a los demandantes.
“Que dicha finca puede dar un producto neto, después de des-contar los gastos, de $150.00 al año. Y la Corte llega a esta con-clusión, dando crédito a los testigos del demandado, por cuanto el testigo del demandante se limitó a decir que la finca tiene muy poco terreno bueno, mucha piedra, y una vega de 6 u 8 cuerdas y que en arrendamiento valdría $35 mensuales hasta que se construyó hace cinco años la carretera y desde entonces $1,000 anuales por la pie-dra que se puede vender, admitiendo que cuando la compró el de-' mandado no había en ella más que piedras y malezas; no habiendo por otra parte el demandante demostrado euál es el producido neto.
“Y que en 3 de octubre, 1914, el tutor José Quiterio Rodríguez notificó al fiscal y presentó una moción manifestando a la Corte (caso 6134) que los $300 de los menores Héctor Miguel y Julio César, ha-bían sido satisfechos con motivo de la venta de las dos fincas adju-dicadas a Providencia e Isabel Rodríguez, y solicitaba autorización para invertir esa suma en reparaciones de dos casas de maderas, ad-judicadas a los menores, pero sin que aparezca resolución alguna sobre dicha solicitud.”
 Luego la corte en sus razonamientos legales de-clara, entre otros motivos, que también examinaremos, que la adjudicación de la finca al demandado es nula porque no consta en autos emplazamiento alguno que demuestre la ci-tación personal de los menores, quienes estaban bajo la tu-tela de Quiterio Rodríguez y también porque no aparece de *351tales autos tramitados ante la Corte Municipal de Vega Baja, de que se trabara embargo sobre las fincas que fue-ron subastadas. No bay duda que la omisión de uno u ■otro requisito envuelve un vicio de jurisdicción que bace inexistentes los procedimientos, nula la sentencia y como secuela las diligencias para su ejecución.
Los apelados, en la feeba en que fueron demandados por Sucesores de Sobrino & Cía., ante la Corte Municipal de Vega Baja, eran menores de 14 años de edad.
El apelante, sin embargo, sostiene: 1Q, que el mero he-cho de que los emplazamientos no estén unidos a los autos no demuestra que se hubiere dejado de hacer la citación personal de dichos menores y que correspondía probar a los demandantes que no se habían verificado tales emplaza-mientos; y 29, porque habiendo comparecido el tutor a nombre de los menores, esta comparecencia suple a la de éstos, quienes faltos de capacidad legal para comparecer, lo hace el tutor a su nombre.
No hay que pasar desapercibido que las cortes munici-pales no son cortes de récord y el hecho de que los autos guarden silencio respecto a la existencia de alguna cues-tión jurisdiccional, no puede crear la presunción de que tales diligencias hayan existido. Por el contrario, la pre-sunción es que no existieron. La cuestión entonces sería si esa presunción puede ser destruida mediante prueba aliunde. De manera que el peso de la prueba pasaría al demandado para demostrar que el hecho jurisdiccional del emplazamiento realmente existió, pero de los autos no apa-rece que el apelante hubiera hecho esfuerzo alguno en tal sentido.
“Hay una distinción bien reconocida entre la presunción que debe hacerse de la sentencia-de una corte de jurisdicción limitada o especial y la de una corte de jurisdicción general. Es regla general bien establecida que cuando la sentencia de una corte superior y de jurisdicción general que actúa dentro de las atribuciones de su jurisdicción es atacada colateralmente, toda presunción está a fa*352vor, no solamente de los procedimientos sino también de la inris-dicción de la corte, tanto en lo que se refiere al asunto en contro-versia como a las partes, a menos que lo contrario aparezca afirma-tivamente de la faz de los autos mismos.
“En lo que se refiere a cortes de jurisdicción inferior o que tie-nen poderes limitados, y que no son de récord, prevalece una regla distinta de la reconocida y vigente con respecto a sentencias de cor-tes de jurisdicción general. La jurisdicción de cortes inferiores que no son de récord debe demostrarse afirmativamente, no existiendo presunción sobre la misma. En realidad se fia establecido la regla de que la presunción es que una corte de jurisdicción inferior o limitada no tiene jurisdicción alguna cuando ésta no aparece, y los hechos que dan jurisdicción a la corte no son alegados debidamente. Por lo menos si se niega la jurisdicción de la corte, incumbe a la parte que se basa en la sentencia de 1a. corte inferior demostrar que la corte tenía jurisdicción, y las propias manifestaciones en decretos de cor-tes de poderes especiales o limitados no pueden dar jurisdicción a las mismas.” 15 R.C.L. 880-882.
En el caso de Torres & Enseñat v. Alfaro, 24 D.P.R. 731, se trataba de un procedimiento seguido ante una corte municipal, y esta corte dijo:
“El artículo 92 del Código de Enjuiciamiento Civil previene que ‘cuando el márshal hiciere la citación, la devolverá a la oficina del secretario que la expidió, bajo su certificación de haber sido cumpli-mentada y de haber hecho entrega de la copia de la demanda que se hubiere acompañado a la citación, y que cuando se diligenciare por cualquier otra persona, se devolverá a la misma oficina con la declaración jurada de dicha persona de que ha practicado la dili-gencia de citación y entregado la copia de la demanda, en caso de haberse acompañado.’ Ante precepto tan terminante, es indiscutible que cualquiera que sea quien haga la citación, debe devolverse dili-genciada. a la oficina del secretario de la corte en los términos pre-venidos por la ley.
“Y esa devolución es requisito indispensable para la anotación de la rebeldía y el pronunciamiento de la sentencia, pues sólo con examen del diligenciado del emplazamiento podrá saberse si la corte ha adquirido jurisdicción sobre la persona del demandado por haber sido éste emplazado en forma debida.
“Para que un demandado quede sometido a la jurisdicción de una corte, es necesario que se le cite en la forma que la ley describe *353y además que se devuelva a la corte una constancia de haberse lle-vado a efecto la citación, de la cual aparezca que los requisitos exi-gidos por el estatuto se cumplieron debidamente, todo ello sin per-juicio de lo dispuesto en el artículo 98 del Código de Enjuiciamiento Civil. Orcasitas vs. Márquez et al., 19 D.P.R. 477.
“Y la prueba de haberse hecho la citación con entrega de la de-manda al demandado cuando se hiciere por cualquier otra persona que no sea el marshal, será la declaración escrita y jurada por éste, según el artículo 97 del Código de Enjuiciamiento Civil.
“En el caso presente ante la Corte Municipal de Coamo no exis-tía prueba alguna de haberse practicado la citación, pues la decla-ración jurada de haberla hecho‘Jovino Torres se prestó por éste ante el Juez de Paz de Juana Díaz en 26 de noviembre de 1910,. cuando la sentencia había sido registrada en 18 del propio noviem-bre, es decir, ocho días antes del juramento de la diligencia de em-plazamiento. El demandado no estaba bajo la jurisdicción de la corte al dictarse la referida sentencia en rebeldía del mismo.”
La segunda contención del 'apelante de si la comparecencia del tutor a nombre de los menores suple la falta de su citación personal, levanta un punto legal. La cuestión, sin embargo, aparece asimismo claramente resuelta en jurisprudencia ya sentada por esta corte. En el caso de Orcasitas v. Márquez et al., supra, esta corte se expresó de este modo:
“El artículo 93 del Código de Enjuiciamiento Civil, en lo per-tinente, dice así:
“ ‘La citación se hará mediante entrega de una copia de la misma., como sigue:
“ ‘3. Si fuere contra un menor de catorce años que residiere en la Isla, a dicho menor personalmente, así como también a su padre, madre o tutor; y si ninguno de éstos se encontrare en la Isla, en-tonces a cualesquiera de las personas que tuvieren a su cargo o cui-dado dicho menor, o con quien viviere o en cuyo servicio estuviere empleado.
* * * * * $ »
“ ‘6. En los demás casos al demandado personalmente,’
“De acuerdo, pues con la letra de la ley que es tan clara que no puede interpretarse de otro modo, en todo caso en que se demande a un menor de edad, es necesario que se le cite personalmente.
*354“Esta cuestión no es nueva. Este Tribunal Supremo en el caso de Vías vs. Sucesión Pérez et al., 15 D.P.R. 732, estableció la si-guiente doctrina: ‘Cuando los demandados son menores de edad el emplazamiento deberá notificarse al padre o representante del menor, siendo indispensable en todo caso .la notificación personal de los menores demandados, ya conste o no que son mayores o meno-res de 14 años; siendo además necesario para que la corte adquiera jurisdicción sobre tales menores que el certificado de diligencia-miento por el márshal demuestre que han sido notificados personal-mente.’ '
“Y la Corte Suprema de California, interpretando y aplicando preceptos de ley iguales a los vigentes en Puerto Rico sobre la ma-teria, en el caso de Fanning vs. Foley, 99 Cal. 336, resolvió que una citación hecha al guardián de un menor sin verificarla personalmente además al menor, era insuficiente; que la rebeldía registrada en contra del guardián no obligaba ni al guardián ni al menor, y que el decreto dictado sobre la base de la rebeldía era absolutamente nulo.
“A primera vista parece que la citación personal de un menor de catorce años, habiéndose citado a su representante legal, es completamente ineficaz y no responde a fin práctico alguno. Sin •embargo, si se analiza la cuestión a fondo se verá que uno de los fines de la ley es, mientras ello sea posible, el de asegurarse de modo ■directo de la existencia real y positiva del demandado antes de que «quede sometido a la jurisdicción de la corte.”
i''"' Así, pues la comparecencia voluntaria del tutor a nom-bre de los menores no suplía la falta de su citación personal, y la corte inferior al llegar a esa conclusión no come-tió el error que se le imputa.
Otra omisión que tiene el carácter de vicio jurisdiccional es la de no haberse practicado por el márslial el embargo de los bienes sujetos a ejecución en el procedimiento anterior de Sucesores de Sobrino y Cía. contra los demandantes. El apelante sostiene lo mismo que sostuvo con la falta de los emplazamientos, o sea, que correspondía a los. demandantes demostrar que no se hizo el embargo. Cabe, por consiguiente, igual argumentación: el peso de la prueba pasaba al demandado en este punto.
El apelante sostiene además que el embargo no es *355un requisito previo para la venta, de tal modo que sn falta fuese bastante para declarar nula y sin efecto la subasta realizada. El apelante no bace citas de autoridades para apoyar su tesis. Por nuestra parte liemos examinado las autoridades en relación con esta materia y ellas declaran la inexistencia de la venta. En 23 Corpus Juris 425-426, se dice lo siguiente:
‘ ‘ Según la mayoría de las autoridades, para que el marshal tenga facultades para vender la propiedad y pueda investir de un título válido al comprador, es indispensable que se haya trabado un embargo sobre la propiedad vendida, y esto es cierto tanto en lo que se refiere a la propiedad mueble como a la inmueble. Es inexis-tente una venta a menos que sea precedida de un embargo válido, y el comprador no adquiere título. Un funcionario después de ha-ber trabado un embargo sobre determinada propiedad y anunciado ésta para la venta, no tiene autoridad para substituirla y ofrecer en venta otra propiedad que no sea la embargada, aun con el con-sentimiento del deudor. En algunas jurisdicciones un embargo formal sobre bienes inmuebles en ejecución de una sentencia que cons-tituye un embargo sobre la finca, es innecesario, y el dejar el marshal de embargar los terrenos antes de efectuar la venta, no perjudicará el título del poseedor. El mero otorgamiento de una orden de eje-cución no da al funcionario a quien va dirigida, el derecho de po-sesión sobre propiedad alguna hasta tanto el mandamiento es cum-plimentado. ’ ’
En 17 E.C.L. 103 se dice que parece ser un bien estable-cido principio que un embargo (levy and seizure) es esen-cial para la validez de una venta en ejecución. También se habla de que hay autoridades que sostienen que la va-lidez de una venta por el márshal no queda afectada por la falta de hacer el embargo como prescribe el estatuto y que de acuerdo con esta regla si la propiedad ha sido preventi-vamente embargada para asegurar la sentencia, ningún embargo es necesario. Se dice también que otras cortes han resuelto que un embargo sobre un terreno no es necesario cuando la sentencia es un gravamen sobre el mismo, y, por consiguiente, cuando se vende un terreno en ejecución, sólo *356es esencial que se observen los requisitos legales y qne se baga constar claramente qné propiedad ba de ser vendida, describiéndola con suficiente certeza, y que ba de adquirir el mejor postor.
En un aspecto parecido esta corte ba sostenido que tra-tándose de una acción hipotecaria, no es necesario el embargo por el carácter mismo real de la acción, la que sujeta directamente los bienes al pago de la obligación. Yéase el caso de Thyboe et al. v. San Juan Fruit Co., resuelto en junio 8, 1927, 36 D.P.R. 892. Pero ésta es la excepción a la regla general que establece, como bemos visto, la necesi-dad del embargo en las acciones personales para dar vali-dez a la venta de bienes que fuesen objeto de ejecución.
La sección 9 de la ley sobre efectividad de sentencias, aprobada en marzo 1, 1902, en lo pertinente dice: “El embargo y prohibición de enajenar inmuebles se efectuarán anotándolos en el Registro de la Propiedad y notificándolo al demandado. . .”
De los autos no aparece que Sucesores de Sobrino y Cía. hubieran embargado preventivamente, de acuerdo con la sección 9 citada, pero tampoco existe constancia en los autos que luego de expedido el mandamiento de ejecución el marshal efectuara el embargo, pues su mera manifesta-ción en el acta de remate diciendo: “procedí al remate de los bienes embargados” no es suficiente para dejar esta-blecida la existencia del embargo. Hubiera bastado que dicho funcionario hubiera cumplido con lo que dispone la sec-ción 5^ de la ley relativa a las sentencias y la manera de satifacerlas, aprobada en marzo 9, 1905, que lee como sigue:
“Para trabar un embargo sobre una propiedad inmueble no será menester que el funcionario encargado de llevarlo a cabo se consti? tuya en la finca, y siendo bastante que en el auto disponiendo la ejecución se baga constar por endoso el embargo, describiendo la finca, y remitirá una copia de dicho auto, con el endoso, al registra-dor de la propiedad del distrito en que radicare la finca, para la correspondiente inscripción.”
*357Bajo las circunstancias de este pleito, en que se declaran inexistentes los procedimientos, así como las diligencias de ejecución y adjudicación de la finca del demandado, carece de fundamento la alegación de prescripción basada en los artículos 1268, 1864 y 1858 del Código Civil Revisado. Bastaría referirnos al caso de Solá v. Castro, 32 D.P.R. 804, donde se dijo:
“Respecto a la prescripción no existe razón legal en que fun-darla. La base esencial en que descansan las premisas que se han sentado para declarar nula la venta judicial, hace inaplicable la disposición del artículo 1268, supra, porque partiendo de la inexis-tencia de la orden de ejecución, no tenemos elementos que den apa-riencia a la existencia de un contrato y la virtualidad del contrato de venta judicial quedaba supeditada a la validez o no de la orden de ejecución, y en este punto tiene aplicación la doctrina sentada por esta Corte Suprema en el caso de Oliver et al. vs. Oliver, 23 D.P.R. 181, que declara:
“El término de prescripción de cuatro años que se fija para las acciones de nulidad es aplicable únicamente a los contratos en que concurren los requisitos que expresa el artículo 1228 del Código Civil. ’ ”
Véase también el caso de López et al. v. Quiñones, 30 D.P.R. 342.
Los apelados reclaman los frutos desde que el apelante entró en posesión de la finca, y la corte inferior, tratando este extremo, dice:
. ■ “Al considerar la cuestión anterior hemos tratado, ineidental-mente, la cuestión de que si el demandado no es un poseedor de buena fe, los demandantes tienen derecho a los frutos producidos. Estos frutos, no habiendo los demandantes demostrado cuál es el"’ producido neto de la finca, deben fijarse en la suma de $150 anua-les en que los señala el demandado, después de descontar los gastos. Morales vs. Landrau, 15 D.P.R. 797, Arvelo vs. Banco Territorial y Agrícola, 29 D.P.R. 1066.”
La prueba sostiene la conclusión del juez inferior.
•" Por todo lo expuesto, la sentencia apelada debe ser con-firmada. . ..